DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1 , the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “ a difference between an inside diameter of the metallic shell  and an outside diameter of the insulator is 0.2 mm or less in a first range ranging from the boundary position to a position which is located on the rear-end side of the boundary position and whose distance from the boundary position along the axial line is L/3; the difference between the inside diameter of the metallic shell and the outside diameter of the insulator is greater than 0.2 mm in a second range located on the rear-end side of a position which is located on the rear-end side of the boundary position and whose distance from the boundary position along the axial line is 3L/2, the second range being located on the forward-end side of the large-diameter portion; and a relation of 0.9 Dn2/Dx1 < 1 is satisfied between a largest outside diameter Dx1 of the insulator in the first range and a smallest outside diameter Dn2 of the insulator in the second range” including the remaining limitations.
	Claims 3-7 are allowable because of their dependencies on claim 1.
	Examiner Note: Fujimura et al (US PG Pub. No. 20170018909) discloses, at least in figure 2 that Ra is the inner diameter of the first portion 10A which  is 3mm(¶ [0065]), the outer diameter Rd of the front trunk portion (43A) is 2.85 mm (¶ [0068]), difference between the two is less than .2mm (.15mm);  the inner diameter (Rb) of the insulator (10) in the second portion (10C) is 3.4mm (¶ [0066]), the outer diameter (Re) of the insulator(10) in the second portion (10C) is 3.2mm (¶ [0069]); the difference is .2mm which is not greater than .2mm, as claimed.
 Furthermore, if portion 10B is chosen instead of 10C, the difference in diameter is .7mm which is greater than .2mm. However, this does not satisfy the limitation 0.9 Dn2/Dx1 < 1. (.9x3.9mm/3.2 > 1). Furthermore, there is not enough information in the reference to determine if these distances from the boundary positions are L/3 and 3L/2.
---------------------------------------------------------------------------------------------------------
Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “a difference between an inside diameter of the metallic shell and an outside diameter of the insulator is 0.2 mm or less in a first range ranging from the boundary position to a position which is located on the rear-end side of the boundary position and whose distance from the boundary position along the axial line is L/3; the difference between the inside diameter of the metallic shell and the outside diameter of the insulator is greater than 0.2 mm in a second range located on the rear-end side of a position which is located on the rear-end side of the boundary position and whose distance from the boundary position along the axial line is 3L/2, the second range being located on the forward-end side of the large-diameter portion; and a largest inside diameter of the metallic shell in the first range is smaller than a smallest inside diameter of the metallic shell in the second range” including the remaining limitations.  
Claims 8-12 are allowable because of their dependencies on claim 2.
Examiner Note: As stated above, there is not enough information in the Popovich reference to determine if the distances from the boundary positions are L/3 and 3L/2.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879